Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
	This action is in response to Applicant’s amendment and Request for Continued Examination of 11 July 2021. Claims 1, 4, 6, 8-10, 14-16 and 20 are pending and have been considered as follows. Claims 2, 3, 5, 7, 11-13 and 17-19 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Mitchell on 25 August 2021.
The application has been amended as follows: 

Claims have been amended as follows-

1. 	(Currently Amended) A computer-implemented method for drone flight optimization using drone to drone permissioning, the computer-implemented method comprising: 

broadcasting the potential route to one or more drones of a network of drones; 
receiving path information and routing condition information associated with the potential route from the one or more drones of the network of drones responsive to the broadcasted potential route, wherein the routing condition information comprises at least one of [[a]] the destination, a travel path, elevation information, obstruction information, and weather condition information, wherein the routing condition information is subject to a decay value factor; 
updating the potential route of the first drone based at least in part on the path information and the routing condition information; 
determining whether connectivity between the first drone and a central controller exists during the flight; 
responsive to determining there is no connectivity, performing drone-to-drone communication to a cluster of drones of the network of drones to guide the first drone to [[its]] the destination, wherein at least one drone of the cluster of drones maintains connectivity to the central controller; 2Response to Final Office Action Dated April 9, 2021 Response to Advisory Action Dated June 28, 2021 Application No.: 16/118,578 Docket No.: P201708000US01 
reducing power to the GPS of the first drone that is operational during the flight to optimize battery usage; 
detecting a failure of the GPS of the first drone during the flight; 

responsive to receiving a response to the distressed signal from a drone of the one or more drones in proximity of the first drone, guiding the first drone to a safe landing zone using the drone-to-drone communication.

10. 	(Currently Amended) A system for implementing drone flight optimization using drone-to-drone permissioning, the system comprising: 
a storage medium, the storage medium being coupled to a processor; 
the processor configured to: 
determine a potential route for a first drone, wherein the first drone comprises one or more sensors to guide the first drone to a destination during flight, wherein at least one of the one or more sensors include a global positioning system (GPS); 
broadcast the potential route to one or more drones of a network of drones; 
receive path information and routing condition information associated with the potential route from the one or more drones of the network of drones responsive to the broadcasted potential route, wherein the routing condition information comprises at least one of the destination, a travel path, elevation information, obstruction information, and weather condition information, and wherein the path information comprises at least 
update the potential route of the first drone based at least in part on the path information and the routing condition information; 4Response to Final Office Action Dated April 9, 2021 Response to Advisory Action Dated June 28, 2021 Application No.: 16/118,578 Docket No.: P201708000US01 
determine whether connectivity between the first drone and a central controller exists during the flight; 
responsive to determining there is no connectivity, perform drone-to-drone communication to a cluster of drones of the network of drones to guide the first drone to [[its]] the destination, wherein at least one drone of the cluster of drones maintains connectivity to the central controller; 
reduce power to the GPS of the first drone that is operational during the flight to optimize battery usage; 
detect a failure of the GPS of the first drone; 
responsive to detecting the failure of the GPS of the first drone, transmit a distressed signal to one or more drones in proximity of the first drone and switch off the failed GPS of the first drone in the event of the failure; and 
responsive to receiving a response to the distressed signal from a drone of the one or more drones in proximity of the first drone, guide the first drone to a safe landing zone using the drone-to-drone communication.

16. 	(Currently Amended) A computer program product for performing drone flight optimization using drone-to-drone permissioning, the computer program product comprising a non-transitory computer-readable storage medium having program 
determine a potential route for a first drone, wherein the first drone comprises one or more sensors to guide the first drone to a destination during flight, wherein at least one of the one or more sensors include a global positioning system (GPS);  
broadcast the potential route to one or more drones of a network of drones; 
receive path information and routing condition information associated with the potential route from the one or more drones of the network of drones responsive to the broadcasted potential route, wherein the routing condition information comprises at least one of the destination, a travel path, elevation information, obstruction information, and weather condition information, and wherein the path information comprises at least one of historical path information or real-time path information, wherein the routing condition information is subject to a decay value factor; 
update the potential route of the first drone based at least in part on the path information and the routing condition information; 
determine whether connectivity between the first drone and a central controller exists during the flight; 
responsive to determining there is no connectivity, perform drone-to-drone communication to a cluster of drones of the network of drones to guide the first drone to [[its]] the destination, wherein at least one drone of the cluster of drones maintains connectivity to the central controller; 6Response to Final Office Action Dated April 9, 2021 Response to Advisory Action Dated June 28, 2021 Application No.: 16/118,578 Docket No.: P201708000US01 
reduce power to the GPS of the first drone that is operational during the flight to optimize battery usage; 

responsive to detecting the failure of the GPS of the first drone, transmit a distressed signal to one or more drones in proximity of the first drone and switch off the failed GPS of the first drone in the event of the failure; and 
responsive to receiving a response to the distressed signal from a drone of the one or more drones in proximity of the first drone, guide the first drone to a safe landing zone using the drone-to-drone communication.

Allowable Subject Matter
Claims 1, 4, 6, 8-10, 14-16 and 20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Carlson (US9959771B1) teaches create and/or update a flight plan prior to and/or during flight by an unmanned aerial vehicle (UAV) using weather data. The weather data may be received using sensors onboard the UAV and/or the weather data may be received from other sources, such as weather aggregators, other UAVs, other vehicles, and/or local weather stations. In some embodiments, a UAV may be prematurely grounded after initiating flight toward a destination in response to some weather conditions identified in near real-time weather data, such as heavy winds and/or heavy precipitation. In various embodiments, the UAVs may leverage air stream information included in the weather data to cause flight along with an air stream, and thereby reduce power resources used to fly to a destination.

Still further Ganjoo (US9927807B1) teaches methods, systems, and apparatus, including computer programs encoded on computer storage media, for control of unmanned vehicles. One of the methods includes determining, using an internet protocol mesh module, whether a peer unmanned vehicle is within a predetermined physical distance from the unmanned vehicle to enable creation of a mesh network for network communications between an unmanned vehicle and the peer unmanned vehicle, determining, using a cellular gateway module, whether the unmanned vehicle can connect to a cellular network, determining, using the available networks, a communications path between the unmanned vehicle and a control system, creating, using the communications path between the unmanned vehicle and the control system, a network connection with the control system, receiving, from the control system via the network connection, navigation commands, and using the navigation commands to control movement of the unmanned vehicle.

Still further Choudhury (US20170052028A1) teaches a method for primarily sensor-based navigation includes: in a first time period, collecting geophysical position data using a GPS receiver of a navigation device; in the first time period, collecting a first set of accelerometer data using an accelerometer of the navigation device; analyzing the first set of accelerometer data to produce a first set of vertical vehicular motion data; generating a mapping association between the first set of vertical vehicular motion data and the geophysical position data; in a second time period after the first time period, collecting a second set of accelerometer data using the accelerometer; analyzing the second set of accelerometer data to produce a second set of vertical vehicular motion data; and calculating an estimated location of the vehicle by analyzing the second set of vertical vehicular motion data in light of the mapping association.
Yet still further Dunn (US9964951B1) teaches techniques for facilitating an autonomous operation, such as an autonomous navigation, of an unmanned vehicle based on one or more fiducials. For example, image data of a fiducial may be generated 

In regards to independent claims 1, 10 and 16; Carlson, Marcus, Ganjoo, Mikael, Choudhury and Dunn taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

broadcasting the potential route to one or more drones of a network of drones; 
receiving path information and routing condition information associated with the potential route from the one or more drones of the network of drones responsive to the broadcasted potential route, wherein the routing condition information comprises at least one of the destination, a travel path, elevation information, obstruction information, and weather condition information, wherein the routing condition information is subject to a decay value factor; 
updating the potential route of the first drone based at least in part on the path information and the routing condition information; 
determining whether connectivity between the first drone and a central controller exists during the flight; 
responsive to determining there is no connectivity, performing drone-to-drone communication to a cluster of drones of the network of drones to guide the first drone to 
reducing power to the GPS of the first drone that is operational during the flight to optimize battery usage; 
detecting a failure of the GPS of the first drone during the flight; 
responsive to detecting the failure of the GPS of the first drone, transmitting a distressed signal to one or more drones in proximity of the first drone and switching off the failed GPS of the first drone in the event of the failure; and 
responsive to receiving a response to the distressed signal from a drone of the one or more drones in proximity of the first drone, guiding the first drone to a safe landing zone using the drone-to-drone communication

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667